[a108adolsonemploymentcon001.jpg]
Exhibit 10.8(a) This EMPLOYMENT AGREEMENT by and between Green Brick Partners,
Inc., a Delaware corporation (the “Company”), and Jed Dolson (“Executive”) (each
a “Party” and collectively the “Parties”) (this “Agreement”) is entered into on
September 10, 2020, and effective as of October 27, 2020 (the “Effective Date”).
WHEREAS, the Executive is presently employed by the Company as President of
Texas Region, subject to the terms and conditions of an employment agreement
dated October 27, 2017 which shall expire on October 27, 2020; and WHEREAS, the
Company desires to retain and promote Executive to the position of Executive
Vice President and Chief Operating Officer, and Executive desires to accept such
employment, on the terms and conditions set forth in this Agreement. NOW,
THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows: 1. Employment Period. Subject to earlier termination in accordance
with Section 3 of this Agreement, Executive shall be employed by the Company for
a period commencing on the Effective Date and ending on the third anniversary of
the Effective Date (the “Employment Period”) unless the Parties mutually agree
to extend the term at least ninety (90) days prior to the end of the Employment
Period. Upon Executive’s termination of employment with the Company for any
reason, at the Company’s request, Executive shall immediately resign all
positions with the Company and all of its subsidiaries and any entity in which
the Company is a member, partner or stockholder (collectively, the “Company
Group”). 2. Terms of Employment. (a) Position. Commencing on the date this
Agreement is entered into, and during the Employment Period, Executive shall
serve as Executive Vice President and Chief Operating Officer of the Company and
will perform such duties and exercise such supervision with regard to the
business of the Company as are associated with such position, including such
duties as may be prescribed from time to time by the Chief Executive Officer of
the Company (the “CEO”) and the Company’s Board of Directors (the “Board”).
Executive shall report directly to the CEO, and if reasonably requested by the
Board, Executive hereby agrees to serve (without additional compensation) as an
officer and director of other members of the Company Group. (b) Duties.
Commencing on the date this Agreement is entered into, and during the Employment
Period, Executive shall have such responsibilities, duties, and authority that
are customary for Executive’s position, subject at all times to the control of
the CEO and the Board, and shall perform such services as customarily are
provided by an executive of a corporation with Executive’s position and such
other services consistent with Executive’s position, as shall be assigned to
Executive from time to time by the CEO and the Board. During the Employment
Period, and excluding any periods of vacation and sick leave to which Executive
is entitled, Executive agrees to devote all of Executive’s business time to the
business and affairs of the Company Group and to use Executive’s commercially
reasonable efforts to perform faithfully, effectively and efficiently
Executive’s responsibilities and obligations hereunder. Executive shall be
entitled to engage in charitable and educational activities and to manage
Executive’s personal and family investments, to the extent such activities are
not competitive with the business of the Company Group, do not interfere with
the performance of Executive’s duties for the Company Group and are otherwise
consistent with the Company Group’s governance policies. (c) Compensation. (i)
Base Salary. Effective October 27, 2020 and during the remainder Employment
Period, Executive shall receive an annual base salary in an amount equal to six
hundred thousand dollars ($600,000) (the “Annual Base Salary”), which shall be
paid in accordance with the customary payroll practices of the Company and
prorated for partial calendar years of employment. The Annual Base Salary shall
be subject to review every three 1



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon002.jpg]
years by the Board, in its sole discretion, for possible increase (but not
decrease) and any such increased Annual Base Salary shall constitute “Annual
Base Salary” for purposes of this Agreement. (ii) Annual Bonus. During the
Employment Period, with respect to each completed fiscal year of the Company
commencing with the 2021 fiscal year, Executive shall be eligible to receive a
bonus (the “Bonus”) under the Company’s 2014 Omnibus Equity Incentive Plan, as
it may be amended from time to time (the “Plan”), with a target amount equal to
$1,506,000 in 2021, $1,700,000 in 2022, and $1,800,000 in 2023 (the “Target
Bonus”), where the Target Bonus is contingent upon the achievement of
qualitative and quantitative performance goals established by the Board and
assessed solely at the discretion of the Board. The Bonus shall be paid in
accordance with the terms of the Company’s bonus plan as in effect from time to
time. The Bonus may be paid partially in cash and partially in equity, as
determined by the Board in its sole discretion. For 2023 and, notwithstanding
the foregoing, for any year in which the Employment Period expires due to
non-extension thereof (provided that Executive is employed on the last day of
such Employment Period), Executive shall be entitled to a prorated Bonus based
on the actual performance results for such year, prorated based on the number of
days elapsed in such year and payable when the Bonus would ordinarily be
payable. (iii) Benefits. During the Employment Period, Executive shall be
eligible to participate in all retirement, compensation and employee benefit
plans, practices, policies and programs provided by the Company to the extent
applicable generally to senior executives of the Company (except severance
plans, policies, practices, or programs) subject to the eligibility criteria set
forth therein, as such may be amended or terminated from time to time. During
the Employment Period, the Company will provide Executive with indemnification
to the fullest extent permitted by applicable law and directors’ and officers’
insurance coverage. In addition, Executive shall be eligible to receive a car,
cell phone, and toll road allowance. (iv) Expenses. During the Employment
Period, Executive shall be entitled to receive reimbursement for all reasonable
business expenses incurred by Executive in performance of Executive’s duties
hereunder provided that Executive provides all necessary documentation in
accordance with the Company’s policies. (d) Indemnification. The Company shall
maintain an adequate level of directors’ and officers’ liability insurance to
protect Executive from liability related to his employment with the Company on a
basis no less favorable than that provided to any director or officer of the
Company. To the extent Executive is not indemnified by such insurance, the
Company agrees to indemnify Executive for liability related to his employment
with the Company, other than any liability related to Executive’s gross
negligence, willful misconduct, fraud or material breach of this Agreement or
any of the Company’s policies, to the maximum extent permitted by applicable law
and to promptly advance to Executive or Executive’s heirs or representatives
related expenses upon written request with appropriate documentation of such
expense upon receipt of an undertaking by Executive or on Executive’s behalf to
repay such amount if it shall ultimately be determined that Executive is not
entitled to be indemnified by the Company. The Company further agrees that such
indemnification and agreement to advance expenses shall survive Executive’s
resignation, termination or expiration of this Agreement, with respect to
actions taken by him during his employment with the Company, unless such actions
could have been grounds for termination by the Company for Cause. (e) Claw-Back.
The Company may claw back from Executive any Bonus and equity-based compensation
received in the prior year if the Company is required to restate financial
results due to material non- compliance with any financial reporting
requirements; provided, however, that notwithstanding the foregoing, the Company
shall be entitled to claw back any Bonus or equity-based compensation received
by Executive, irrespective of when received, that is required to be recovered
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act once the rules thereunder have been implemented. 2



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon003.jpg]
3. Termination of Employment. (a) Death or Disability. Executive’s employment
shall terminate automatically upon Executive’s death. If Executive becomes
subject to a “Disability” (as defined below) during the Employment Period, the
Company may give Executive written notice in accordance with Sections 3(g) and
9(g) hereof of its intention to terminate Executive’s employment. For purposes
of this Agreement, “Disability” means Executive’s inability to perform
Executive’s duties hereunder by reason of any medically determinable physical or
mental impairment for a period of ninety (90) consecutive days or one hundred
eighty (180) days or more in any twelve (12) month period. (b) Cause.
Executive’s employment may be terminated at any time by the Company for “Cause”
(as defined below). For purposes of this Agreement, “Cause” shall mean
Executive’s (i) commission of a felony or a crime of moral turpitude, (ii)
engaging in conduct that constitutes fraud or embezzlement, (iii) engaging in
conduct that constitutes gross negligence or willful misconduct that results or
could reasonably be expected to result in harm to the Company Group’s business
or reputation, (iv) breach of any material terms of Executive’s employment,
including this Agreement or (v) continued willful failure to substantially
perform Executive’s duties. Executive’s employment shall not be terminated for
“Cause” within the meaning of clauses (iv) and (v) above unless Executive has
been given written notice by the Company stating the basis for such intended
termination and Executive is given fifteen (15) days to cure, to the extent
curable, the neglect or conduct that is the basis of any such claim. (c)
Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time for any reason or no reason upon thirty (30)
days’ prior written notice. (d) Good Reason. Executive’s employment may be
terminated by Executive for Good Reason upon the occurrence of any event or
condition constituting Good Reason. For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without
Executive’s written consent: (i) any material failure of the Company to fulfill
its obligations under this Agreement, (ii) a material and adverse change to, or
a material reduction of, Executive’s duties and responsibilities to the Company,
(iii) a material reduction in Executive’s then current Annual Base Salary (not
including any diminution related to a broader compensation reduction that is not
limited to Executive specifically and that is not more than 10% in the
aggregate), or (iv) the relocation of Executive’s primary office to a location
more than fifty (50) miles from the prior location, which materially increases
Executive’s commute to work; provided, that any such event shall not constitute
Good Reason unless and until Executive shall have provided the Company with
notice thereof no later than thirty (30) days following the initial occurrence
of such event and the Company shall have failed to remedy such event within
thirty (30) days following receipt of such notice (such 30-day period, the “Good
Reason Cure Period”). If, at the end of the Good Reason Cure Period, the event
or condition that constitutes Good Reason has not been remedied, Executive will
be entitled to terminate employment for Good Reason during the 30-day period
that follows the end of the Good Reason Cure Period. If Executive does not
terminate employment during such 30-day period, Executive shall not be permitted
to terminate employment for Good Reason as a result of such event or condition.
(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon thirty (30) days’ prior written notice.
(f) Termination as a Result of Expiration of the Employment Period. Unless
otherwise agreed between the Parties pursuant to Section 1 hereof or otherwise,
Executive’s employment shall automatically terminate upon the expiration of the
Employment Period. (g) Notice of Termination. Any termination by the Company for
Cause or without Cause or by reason of Disability, or by Executive for Good
Reason or without Good Reason, shall be communicated by Notice of Termination to
the other Party hereto given in accordance with Section 9(g). For purposes of
this Agreement, a “Notice of Termination” means a written notice that (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if 3



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon004.jpg]
the “Date of Termination” (as defined below) is other than the date of receipt
of such notice, specifies the termination date. The failure by Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder. (h) Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Cause, without Cause or
by reason of Disability, or by Executive for Good Reason or without Good Reason,
the date specified in the Notice of Termination (in the case of a termination
with or without Good Reason, provided such Date of Termination is in accordance
with Section 3(d) or Section 3(e) hereof), (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) the expiration of
the Employment Period, and the termination of Executive’s employment upon the
date of such expiration. 4. Obligations of the Company upon Termination. (a) For
Good Reason; Without Cause. If during the Employment Period, the Company shall
terminate Executive’s employment without Cause or Executive shall terminate
Executive’s employment for Good Reason, then the Company will provide Executive
with the following payments and/or benefits: (i) The Company shall pay to
Executive (A) any vested payments or benefits to which Executive or Executive’s
estate may be entitled to receive under any of the Company’s benefit plans or
applicable law, in accordance with the terms of such plans or law (B) any Bonus
earned but not yet paid for any fiscal year ended prior to the year in which the
Date of Termination occurs, at such time as such Bonus is otherwise payable and
as determined in the sole discretion of the Board; and (C) as soon as reasonably
practicable but no later than 60 days following the Date of Termination in a
lump sum to the extent not previously paid, (1) the Annual Base Salary through
the Date of Termination, and (2) the amount of any unpaid expense reimbursements
to which Executive may be entitled pursuant to Section 2(c)(iv) hereof (clauses
(A), (B) and (C), the “Accrued Obligations”); and (ii) Subject to Sections 4(e)
and 5(i) below, after the Date of Termination, the Company will pay Executive
severance in an amount equal to one and one-half times (1.5x) the sum of (x)
Executive’s Annual Base Salary plus (y) the amount of Executive’s Bonus in
respect of the year immediately prior to the year in which the Date of
Termination occurs (the “Severance Payment”). The Severance Payment shall,
subject to Section 4(e) below, be paid in a lump sum on the first payroll date
following the Release Deadline Date (as defined in Section 4(e)), subject to the
terms and conditions in Section 4(e) and 5(i) below. (b) Death or Disability. If
Executive’s employment shall be terminated by reason of Executive’s death or
Disability, then the Company will provide Executive with the Accrued
Obligations. Thereafter, the Company Group shall have no further obligation to
Executive or Executive’s legal representatives. (c) Cause; Other than for Good
Reason. If Executive’s employment shall be terminated by the Company for Cause
or by Executive without Good Reason, then the Company will provide Executive
with the Accrued Obligations. Thereafter, the Company Group shall have no
further obligation to Executive or Executive’s legal representatives. (d)
Expiration of the Employment Period. If Executive’s employment terminates by
reason of the expiration of the Employment Period pursuant to Section 1 as a
result of the Company’s or Executive’s non- extension, then the Company will
provide Executive with the Accrued Obligations. Thereafter, the Company Group
shall have no further obligation to Executive or Executive’s legal
representatives. (e) Separation Agreement and General Release. The Company’s
obligation to pay the Severance Payment pursuant to Section 4(a) is conditioned
on Executive’s or Executive’s legal representative’s executing a 4



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon005.jpg]
separation agreement and general release of claims related to or arising from
Executive’s employment with the Company or the termination of employment,
against the Company Group (and their respective officers and directors) in a
form reasonably determined by the Company, which shall be provided by the
Company to Executive within five (5) days following the Date of Termination;
provided, that if such release does not become effective and irrevocable in
accordance with its terms within fifty-five (55) days following the Date of
Termination (the “Release Deadline Date”), the Company shall not have any
obligation to provide the Severance Payment. 5. Restrictive Covenants. (a)
Non-Solicitation. In consideration of Executive’s employment and receipt of
payments hereunder, during the period commencing on the Effective Date and
ending twelve (12) months after the Date of Termination (the “Restricted
Period”), Executive shall not directly, or indirectly through another person or
entity, (x) induce or attempt to induce any employee, representative, agent or
consultant of any member of the Company Group to leave the employ or services of
the Company Group, or in any way interfere with the relationship between any
member of the Company Group and any employee, representative, agent or
consultant thereof, (y) hire any person who was an employee, representative,
agent or consultant of any member of the Company Group at any time during the
twelve (12) month period immediately prior to the date on which such hiring
would take place or (z) directly or indirectly call on, solicit or service any
customer, supplier, licensee, licensor, representative, agent or other business
relation of any member of the Company Group in order to induce or attempt to
induce such person or entity to cease doing business with, or reduce the amount
of business conducted with, any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor, representative, agent or business relation of any member of the
Company Group. No action by another person or entity shall be deemed to be a
breach of this provision unless Executive directly or indirectly assisted,
encouraged or otherwise counseled such person or entity to engage in such
activity. (b) Non-Competition. Executive acknowledges and agrees that the
Company Group would be irreparably damaged if Executive were to provide services
to any person or entity competing with any member of the Company Group or
engaged in a similar business and that such competition by Executive would
result in a significant loss of goodwill by the Company Group. Therefore, in
consideration of the payments and benefits provided to Executive and other
obligations of the Company to Executive pursuant to this Agreement, including,
without limitation, the Company’s promise and obligation to provide Executive
with Confidential Information (as defined below), Executive agrees that during
the Restricted Period, Executive shall not (and shall cause each of Executive’s
affiliates not to) directly or indirectly own any interest in, manage, control,
participate in (whether as an officer, director, manager, employee, partner,
equity holder, member, agent, representative or otherwise), consult with, render
services for, or in any other manner engage in any business engaged directly or
indirectly, in the Geographic Area (as defined below), in the business of the
Company Group as currently conducted or proposed to be conducted as of the Date
of Termination; provided, that nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding stock of any class
of a corporation which is publicly traded so long as Executive does not actively
participate in the business of such corporation. For purposes of this Agreement,
the “Geographic Area” shall mean the United States of America and any other
country or territory in which the Company Group has material business
operations. (c) Non-Disclosure; Non-Use of Confidential Information. Executive
acknowledges that the Company Group has a legitimate and continuing proprietary
interest in the protection of its Confidential Information and that it has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect such Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s employment with the
Company or at any time thereafter, any Confidential Information of which
Executive is or becomes aware, whether or not such information is developed by
Executive, except to the extent that such disclosure or use is directly related
to and required by Executive’s performance in good faith of duties assigned to
Executive by the Company. Executive will take all appropriate steps to safeguard
Confidential Information in Executive’s possession and to protect it against
disclosure, misuse, espionage, loss and theft. Executive shall deliver to the
Company at the termination of Executive’s employment with the Company, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the “Work Product” (as defined in
Section 5(e)(ii)) 5



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon006.jpg]
of the business of the Company Group that Executive may then possess or have
under Executive’s control. In accordance with the Defend Trade Secrets Act, 18
U.S.C. § 1833(b), and other applicable law, nothing in this Agreement or any
other agreement or policy shall prevent Executive from, or expose Executive to
criminal or civil liability under federal or state trade secret law for, (A)
directly or indirectly sharing any Company Group trade secrets or other
confidential information (except information protected by the Company’s
attorney-client or work product privilege) with an attorney or with any federal,
state, or local government agencies, regulators, or officials, for the purpose
of investigating or reporting a suspected violation of law, whether in response
to a subpoena or otherwise, without notice to the Company, or (B) disclosing
trade secrets in a complaint or other document filed in connection with a legal
claim, provided that the filing is made under seal. Notwithstanding anything
herein to the contrary, nothing in this Agreement shall (A) prohibit the
Executive from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(B) require notification or prior approval by the Company of any reporting
described in clause (A). (d) Proprietary Rights. Executive recognizes that the
Company Group possesses a legitimate and continuing proprietary interest in all
Confidential Information and Work Product and has the exclusive right and
privilege to use, protect by copyright, patent or trademark, or otherwise
exploit the processes, ideas and concepts described therein to the exclusion of
Executive, except as otherwise agreed between the Company Group and Executive in
writing. Executive expressly agrees that any Work Product made or developed by
Executive or Executive’s agents during the course of Executive’s employment,
including any Work Product which is based on or arises out of Work Product,
shall be the property of and inure to the exclusive benefit of the Company
Group. Executive further agrees that all Work Product developed by Executive
(whether or not able to be protected by copyright, patent or trademark) during
the course of Executive’s employment with the Company, or involving the use of
the time, materials or other resources of the Company Group, shall be promptly
disclosed to the Company Group and shall become the exclusive property of the
Company Group, and Executive shall execute and deliver any and all documents
necessary or appropriate to implement the foregoing. (e) Certain Definitions.
(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that becomes known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Company Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Company Group concerning (A) the business or
affairs of the Company Group, (B) products or services, (C) fees, costs and
pricing structures, (D) designs, (E) analyses, (F) drawings, photographs and
reports, (G) computer software, including operating systems, applications and
program listings, (H) flow charts, manuals and documentation, (I) databases, (J)
accounting and business methods, (K) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (L) customers and clients and customer or client lists, (M)
other copyrightable works, (N) all production methods, processes, strategies,
plans, technology and trade secrets, (O) personnel information, and (P) all
similar and related information in whatever form. Confidential Information will
not include any information that has been published in a form generally
available to the public (except as a result of Executive’s unauthorized
disclosure) prior to the date Executive proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
or otherwise disclosed merely because individual portions of the information
have been separately published, but only if all material features comprising
such information have been published in combination. (ii) As used herein, the
term “Work Product” means all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) that relates to the
Company Group’s actual or anticipated business, research and development or 6



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon007.jpg]
existing or future products or services and that are conceived, developed or
made by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other person) while employed by the Company
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. (f) Enforcement. If Executive
commits a breach of any of the provisions of this Section 5 or Section 6 below,
the Company shall have the right and remedy to have the provisions specifically
enforced by any court having jurisdiction, it being acknowledged and agreed by
Executive that the services being rendered hereunder to the Company Group are of
a special, unique and extraordinary character and that any such breach will
cause irreparable injury to the Company Group and that money damages will not
provide an adequate remedy to the Company Group. Such right and remedy shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company at law or in equity. Accordingly, Executive consents to the issuance
of an injunction, whether preliminary or permanent, consistent with the terms of
this Agreement (without posting a bond or other security) if the Company
establishes a violation of Section 5 or 6 of this Agreement. (g) Blue Pencil.
If, at any time, the provisions of this Section 5 shall be determined to be
invalid or unenforceable under any applicable law, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Agreement shall be
considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter and
Executive and the Company agree that this Agreement as so amended shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein. (h) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ
THIS SECTION 5 AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY
ADVISORS AS EXECUTIVE CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS
AGREEMENT’S CONTENTS AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING
BELOW. (i) Severance Payments. In addition to the rights and remedies available
to the Company under this Agreement, and not in any way in limitation of any
right or remedy otherwise available to the Company Group, in the event that
Executive violates any material term of this Agreement or any other agreement
between the Company and Executive, (i) the Company’s obligation to pay the
Severance Payment and Executive’s right to receive such Severance Payment shall
terminate and be of no further force or effect and (ii) Executive shall promptly
repay to the Company an amount equal to the portion of the Severance Payment
previously paid to Executive. 6. Non-Disparagement. (a) During the Employment
Period and at all times thereafter, neither Executive nor Executive’s agents
shall directly or indirectly, whether in public or private, make, publish,
encourage, ratify, or authorize; or assist or enable any other person or entity
in making, authorizing, ratifying, or publishing; any statements that in any way
defame, criticize, malign, impugn, reflect negatively on, or disparage any of
the Company Parties (as defined below), or cast any of the Company Parties (as
defined below) in a negative light in any manner whatsoever. Executive also
agrees that Executive will not publicly comment upon or discuss, or assist or
permit any other person or entity to publicly comment upon or discuss, any of
the Company Parties with any media source or outlet (whether negatively or
otherwise), including but not limited to or with any reporters, bloggers,
weblogs, websites, newspapers, magazines, television stations or productions,
radio stations, news organizations, news outlets, or publications, or in any
movie, book, or theatrical production. The foregoing shall not be violated by
truthful responses to (i) legal process or governmental inquiry or (ii) by
private statements to the Company’s officers, directors or employees; provided,
that in the case of Executive, with respect to clause (ii), such statements are
made in the course of carrying out Executive’s duties pursuant to this
Agreement. For purposes of this Agreement, “Company Parties” shall include the
Company Group and all of its members; and all of the past, present, and future
stockholders, members, partners, principals, investors, directors, officers,
managers, benefit plans, fiduciaries, 7



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon008.jpg]
employees, agents, attorneys, heirs, representatives, administrators,
successors, and assigns of any of the foregoing entities. Each of the Company
Parties shall be a third-party beneficiary of this Agreement and shall be
authorized to enforce this Agreement in accordance with its terms. (b) During
the Employment Period and at all times thereafter, the Company shall take all
reasonable steps to ensure that no member of the Board nor any senior executive
of the Company (the “Key Persons”) shall directly or indirectly, whether in
public or private, make, publish, encourage, ratify, or authorize; or assist or
enable any other person or entity in making, authorizing, ratifying, or
publishing; any statements that in any way defame, criticize, malign, impugn,
reflect negatively on, or disparage Executive, or cast Executive in a negative
light in any manner whatsoever. The foregoing shall not be violated by truthful
responses to (i) legal process or governmental inquiry or (ii) by private
statements to the Company’s officers, directors or employees by Key Persons;
provided, that with respect to clause (ii), such statements are made in the
course of carrying out the Key Person’s duties pursuant to the Company. 7.
Confidentiality of Agreement. The Parties acknowledge and agree that this
Agreement shall be filed with the Securities and Exchange Commission.
Notwithstanding the foregoing, the Parties agree that the discussions and
correspondence that led to this Agreement are private and confidential. Except
as may be required by applicable law, regulation, or stock exchange requirement,
neither Party may disclose the above information to any other person or entity
without the prior written approval of the other Party. 8. Executive’s
Representations, Warranties and Covenants. (a) Executive hereby represents and
warrants to the Company that: (i) Executive has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and this Agreement has been duly executed by
Executive; (ii) the execution, delivery and performance of this Agreement by
Executive does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject; (iii) Executive is not a party to or bound by any
employment agreement, consulting agreement, non-compete agreement, fee for
services agreement, confidentiality agreement or similar agreement with any
other person; (iv) upon the execution and delivery of this Agreement by the
Company and Executive, this Agreement will be a legal, valid and binding
obligation of Executive, enforceable in accordance with its terms; (v) Executive
understands that the Company will rely upon the accuracy and truth of the
representations and warranties of Executive set forth herein and Executive
consents to such reliance; and (vi) as of the date of execution of this
Agreement, Executive is not in breach of any of its terms, including having
committed any acts that would form the basis for a Cause termination if such act
had occurred after the Effective Date. (b) The Company hereby represents and
warrants to Executive that: 8



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon009.jpg]
(i) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company; (ii) the execution, delivery
and performance of this Agreement by the Company does not and will not, with or
without notice or the passage of time, conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Company is a
party or any judgment, order or decree to which the Company is subject; (iii)
upon the execution and delivery of this Agreement by the Company and Executive,
this Agreement will be a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms; and (iv) the Company understands that
Executive will rely upon the accuracy and truth of the representations and
warranties of the Company set forth herein and the Company consents to such
reliance. 9. General Provisions. (a) Severability. It is the desire and intent
of the Parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, and if the rights and obligations of any Party under this Agreement
will not be materially and adversely affected thereby, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction; furthermore, in lieu of such invalid or
unenforceable provision there will be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. (b) Entire Agreement and Effectiveness.
Effective as of the Effective Date, this Agreement embodies the complete
agreement and understanding among the Parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the Parties, written or oral, which may have
related to the subject matter hereof in any way, including, without limitation,
the employment agreement by and between the Company and Executive, dated October
27, 2017. (c) Successors and Assigns. (i) This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives. (ii) This Agreement shall inure to the
benefit of and be binding upon the Company Group and their successors and
assigns. (d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE 9



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon010.jpg]
FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY. (e) Enforcement. (i)
Arbitration. Except as specifically set forth in Section 5(f) of this Agreement,
in consideration of Executive’s employment with the Company and Executive’s
receipt of compensation and other benefits under this Agreement, EXECUTIVE
AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY GROUP AND ANY EMPLOYEE, OFFICER, DIRECTOR, STOCKHOLDER OR
BENEFIT PLAN OF THE COMPANY GROUP, IN THEIR CAPACITY AS SUCH OR OTHERWISE)
ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING
ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION. Such
arbitration shall take place in Dallas, Texas (unless the Parties agree in
writing to a different location), before a single arbitrator, who shall be an
attorney, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect. Executive agrees that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
also agrees that the arbitrator shall have the power to award any remedies,
including attorneys’ fees and costs, available under applicable law. The
decision and award made by the arbitrator shall be final, binding and conclusive
on all Parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. The Company will bear the totality of the
arbitrator’s and administrative fees and costs. Each Party shall otherwise bear
its own litigation costs and expenses; provided, however, that the arbitrator
shall have the discretion to award the prevailing Party reimbursement of its
reasonable attorney’s fees and costs. The arbitration shall be conducted on a
strictly confidential basis, and Executive shall not disclose the existence of a
claim, the nature of a claim, any documents, exhibits, or information exchanged
or presented in connection with such a claim, or the result of any claim
(collectively, “Arbitration Materials”) to any third party, with the sole
exception of Executive’s legal counsel, who Executive shall ensure also fully
complies with the confidentiality provisions of this Agreement. In the event of
any court proceeding to challenge or enforce an arbitrator’s award, the Parties
hereby consent to the exclusive jurisdiction of the state and federal courts in
Dallas, Texas and agree to exclusive venue in Dallas, Texas. The Parties hereby
agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to take all
appropriate steps to file all Confidential Information (and documents containing
Confidential Information) under seal in any such proceeding where possible, and
agree to the entry of an appropriate protective order encompassing the
confidentiality provisions of this Agreement. (ii) Remedies. All remedies
hereunder are cumulative, are in addition to any other remedies provided for by
law and may, to the extent permitted by law, be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed to be an
election of such remedy or to preclude the exercise of any other remedy. (iii)
Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT. (f) Amendment and Waiver. The provisions of this
Agreement may be amended and waived only with the prior written consent of the
Company and Executive and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof. (g) Notices. Any notice provided for in this
Agreement must be in writing and must be either personally delivered,
transmitted via telecopier, mailed by first class mail (postage prepaid and
return receipt 10



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon011.jpg]
requested) or sent by reputable overnight courier service (charges prepaid) to
the recipient at the address below indicated or at such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder and received when delivered personally, when received if transmitted
via telecopier, five (5) days after deposit in the U.S. mail and one day after
deposit for overnight delivery with a reputable overnight courier service. If to
the Company, to: Green Brick Partners, Inc. 2805 North Dallas Parkway Suite 400
Plano, TX 75093 Attention: Chief Executive Officer with a copy (which shall not
constitute notice) to: Kara MacCullough Greenberg Traurig, P.A. 401 East Las
Olas Blvd., Suite 2000 Fort Lauderdale, FL 33301 If to Executive, to:
Executive’s home address most recently on file with the Company. (h)
Withholdings Taxes. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation. (i) Survival of Representations,
Warranties and Agreements. All representations, warranties and agreements
contained herein shall survive any termination of Executive’s employment under
this Agreement. (j) Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. All references to a “Section” in this Agreement are to a section of
this Agreement unless otherwise noted. (k) Construction. Where specific language
is used to clarify by example a general statement contained herein, such
specific language shall not be deemed to modify, limit or restrict in any manner
the construction of the general statement to which it relates. The language used
in this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Party. (l) Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. (m) Section 409A. (i)
Compliance. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the 11



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon012.jpg]
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), or shall comply with the requirements of Code Section 409A, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Code Section 409A. To the
extent that the Company determines that any provision of this Agreement would
cause the Executive to incur any additional tax or interest under Code Section
409A, the Company shall be entitled to reform such provision to attempt to
comply with or be exempt from Code Section 409A through good faith
modifications. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company without violating the
provisions of Code Section 409A. Notwithstanding anything herein to the
contrary, in no event does the Company, the Company Group, its officers, equity
holders, employees, agents, members, directors, or representatives guarantee the
exemption from or compliance with Code Section 409A and no such party shall have
any liability for failure of this Agreement to be exempt from or comply with
such Code section. (ii) Separate Payments. Notwithstanding anything in this
Agreement to the contrary, each payment payable hereunder shall be deemed to be
a payment in a series of separate payments for purposes of Code Section 409A.
(iii) Specified Employee. Notwithstanding any provision in this Agreement or
elsewhere to the contrary, if on the date of Executive’s termination from
employment with the Company, Executive is deemed to be a “specified employee”
within the meaning of Code Section 409A and the Final Treasury Regulations using
the identification methodology selected by the Company from time to time, or if
none, the default methodology under Code Section 409A, any payments or benefits
that constitute non-exempt deferred compensation under Code Section 409A and
that are due upon a termination of Executive’s employment shall be delayed and
paid or provided (or commence, in the case of installments) on the first payroll
date on or following the earlier of (i) the date which is six (6) months and one
(1) day after Executive’s termination of employment for any reason other than
death, and (ii) the date of Executive’s death, and any remaining payments and
benefits shall be paid or provided in accordance with the normal payment dates
specified for such payment or benefit. (iv) Separation from Service.
Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of termination of Executive’s employment by the
Company for purposes of any such payment or benefits. (v) No Designation. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement or otherwise which constitutes a
“deferral of compensation” within the meaning of Code Section 409A. (vi) Expense
Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred. (n) Excess
Parachute Payments. Notwithstanding anything in this Agreement to the contrary,
if any of the payments or benefits provided or to be provided by the Company or
any member of the Company Group to Executive or for Executive’s benefit pursuant
to the terms of this Agreement or otherwise (“Covered Payments”) are 12



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon013.jpg]
determined to constitute “excess parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 9(n) be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax. All
determinations required to be made under this Section 9(n), including whether a
payment would result in an “excess parachute payment” and the assumptions
utilized in arriving at such determination, shall be made by an accounting firm
selected by the Company. [SIGNATURE PAGE FOLLOWS] 13



--------------------------------------------------------------------------------



 
[a108adolsonemploymentcon014.jpg]
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above. GREEN BRICK PARTNERS, INC. By: /s/ James R. Brickman
Name: James R. Brickman Title: Chief Executive Officer EXECUTIVE By: /s/ Jed
Dolson Name: Jed Dolson Title: Executive Vice President & Chief Operating
Officer 14



--------------------------------------------------------------------------------



 